BENHAM, Justice,
dissenting.
Concluding that the movement of a cash-register drawer within a cash register constituted the asportation necessary to satisfy the “taking” element of armed robbery, the majority upholds the denial of the motion to transfer the criminal prosecution of Francisco Gutierrez to juvenile court. I respectfully disagree because I believe the facts of this case do not meet the standard for asportation *646formulated in State v. Watson, 239 Ga. App. 482 (1) (520 SE2d 911) (1999).
“A person commits the offense of armed robbery when, with intent to commit theft, he or she takes property of another from the person or the immediate presence of another by use of an offensive weapon.” OCGA § 16-8-41 (a). I agree with the majority that the taking of property of another is an essential element of the crime of armed robbery (Woodall v. State, 235 Ga. 525, 533 (221 SE2d 794) (1975)), and asportation of property without the consent of the owner constitutes a taking. See Crawford v. State, 90 Ga. 701 (1) (17 SE 628) (1892). See also Lundy v. State, 60 Ga. 143-144 (1878) (defendant’s movement of dead cow owned by another and over which defendant had complete dominion, in order to skin the cow, was sufficient change of location to constitute the necessary aspor-tation); Johnson v. State, 9 Ga. App. 409 (2) (71 SE 507) (1911) (defendant’s taking up of cottonseed from the floor where the owner had left them and placing them in a sack was sufficient asportation to constitute the taking necessary for larceny). I also agree that asportation requires “the slightest change of location” of the owner’s property by or through which “the complete dominion of the property is transferred from the true owner to the trespasser[,]” and that the perpetrator’s appropriation of the property need not be permanent. James v. State, 232 Ga. 834, 835 (209 SE2d 176) (1974) (the armed defendant’s act of “temporarily” picking up the sack of money prepared by the store clerk was sufficient asportation to constitute armed robbery); Igle v. State, 223 Ga. App. 498 (478 SE2d 622) (1996) (sufficient asportation took place when armed burglar grabbed the tin box containing money belonging to the victim, and burglar’s immediate dropping of the box did not detract from that).1
Where I part ways with the majority is in the unnecessary adoption of a test for determining whether the asportation required for a taking has occurred. The majority, citing Miller v. State, 223 Ga. App. 453 (1) (477 SE2d 878) (1996), holds that “[t]he single act of pulling a cash drawer out from the register constitutes the requisite slightest change of location” (Maj. op., p. 645), and concludes, citing case law from Wisconsin and Florida, that the necessary movement for purposes of asportation is “a movement away from the area where the object was intended to be [cit.] . . . from its original position or place where the (victims) wanted it to be. . . .” (Punctua*647tion omitted.) Maj. op. at 645. However, none of the cases relied upon by the majority in the creation of its asportation test is factually similar to the case at bar. In the present case, the perpetrator never had actual physical contact with the property he sought to take from its owner. That is in sharp contrast with Miller v. State, supra, 223 Ga. App. 453 (1), where asportation was found because it was the perpetrator who physically removed the cash drawer from the open cash register, thereby gaining complete dominion of the money from its true owner. In the Wisconsin case (State v. Johnson, 207 Wis. 2d 239 (558 NW2d 375) (1997)), the Supreme Court of Wisconsin ruled there was no asportation when the car the perpetrator wanted to steal did not move, despite the perpetrator’s efforts to start the car,2 and the Florida case (Johnson v. State, 432 So.2d 758 (Fla. App. 1983)), involves an armed perpetrator who touched a bag of money prepared by a store clerk at the direction of the perpetrator, but did not move the bag from the place where the clerk had put it at his direction.3
Instead of looking to factually-dissimilar cases from Wisconsin and Florida to resolve the issue, we should apply the test formulated by the Court of Appeals in Watson — the only other Georgia case I have found where the perpetrator did not obtain actual physical control of the property he sought to take from its owner. In Watson, supra, 239 Ga. App. 482, an armed man sought to obtain money from *648the person of the barber who had just cut his hair. After the customer/perpetrator made payment for his haircut, the barber retrieved money from his pocket with which to make change, at which point the armed customer/perpetrator ordered the barber to drop the money on the floor. The barber complied with the order and then shot the perpetrator before the perpetrator could take actual physical control of the money on the floor. The Georgia Court of Appeals held that a taking had occurred because the perpetrator had obtained complete dominion over the money due to the victim’s compliance with the perpetrator’s “direct order to the victim to place [the] property in a particular location....” Id. at 485.
The case at bar fails the Watson test because the victim was not given an order “to place property in a particular location” and had not lost the ability to exercise control over the property. Rather, the victim was told merely to open the cash register, and he did so. Even applying to the facts of this case the Wisconsin-Florida test proposed by the majority — that the property’s movement must be “away from the area where the object was intended to be” — the victim’s opening of a cash register to expose the cash drawer to view is not movement of the cash from the area where it was intended to be. The cash remained in the cash register drawer, where it was intended by the owner for it to be. Compare Miller v. State, supra, 223 Ga. App. 453 (1) (where perpetrator pulled the drawer out of the cash register that the store clerk had opened). It is analogous to a situation in which a victim carrying a purse or wallet is confronted by an armed perpetrator and complies with his order to come closer to the perpetrator. Has the purse or wallet been “taken” at that point since the victim did not intend for his/her property to be that close to the perpetrator? Or must the victim comply with the perpetrator’s order to leave the purse/wallet in a particular location? Because I believe the victim must comply with an order from the perpetrator requiring the victim to put the property in a particular location for asportation to have occurred, and no such order or action took place in the case at bar, I conclude the facts before us do not support armed robbery and the case should be transferred to juvenile court. Accordingly, I respectfully dissent.
I am authorized to state that Chief Justice Hunstein and Justice Melton join this dissent.

 I concur fully in the majority’s overruling of Sharp v. State, 255 Ga. App. 485 (2) (565 SE2d 841) (2002), because the movement of the car owner in releasing her hold on the steering wheel of the car sought by the perpetrator did not constitute the slightest change of location of the property - the car - that transferred complete dominion of the property from the owner to the perpetrator.


 We have endorsed the same principle today - movement of the object being taken is required for asportation - by overruling Sharp v. State. In its summary of the law of asportation in Wisconsin, the Wisconsin court observed that the movement sufficient to meet the element of asportation “must be a movement away from the area where the object was intended to be[,]” citing a case from the Wisconsin Court of Appeals in which the perpetrator obtained temporary actual possession of the object when he “wrested possession and control of the purse from the victim by force and carried it to the entrance of the alley” where he abandoned it. Ryan v. State, 95 Wis.2d 83, 100 (289 NW2d 349) (Wis. App. 1980), overruled on other grounds by State v. Anderson, 141 Wis.2d 653 (416 NW2d 276) (1987). Wisconsin also applied its Ryan test in State v. Williams, 106 Wis.2d 771 (318 NW2d 26) (Wis. App. 1982) (unpublished), where asportation was found because “the defendant had taken property from various places within the victim’s home and had placed that property in a suitcase[,]” though the defendant was caught before he left the home with the suitcase. Georgia courts easily would find asportation in such scenarios because the property’s location had changed, with the perpetrator gaining complete dominion over it from the owner, albeit only temporarily. See Sanders v. State, 242 Ga. App. 487 (3) (530 SE2d 203) (2000) (asportation necessary for a taking took place when perpetrator dropped cartons of cigarettes before running out of the convenience store which owned the cigarettes). See also Miller v. State, supra, 223 Ga. App. 453 (1) (sufficient asportation when perpetrator removed cash drawer from cash register, despite then having dropped it and leaving the store empty-handed). Wisconsin has not applied its test to a scenario like the one before us - where the perpetrator does not touch the property over which he seeks to obtain complete dominion.


 The Florida case falls between this Court’s holding in James v. State, supra, 232 Ga. at 835, that sufficient asportation occurred when the perpetrator temporarily picked up the sack of money prepared by the store clerk at the perpetrator’s direction, and Watson v. State, supra, 239 Ga. App. 482 (1), where the perpetrator never took actual physical control of the property that he had ordered the victim to put in a particular location.